Citation Nr: 1425634	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, the Veteran testified regarding this appeal at a hearing before the undersigned.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran's claim must again be remanded.  Although the Board regrets the delay associated with this additional remand, further development of the record is required before the Board may render a decision.

The Board's February 2014 remand requested that the RO to forward the Veteran's claims file to a VA physician specializing in treating eye conditions.  A May 2014 VA examination addendum opinion reported that the Veteran's eye conditions such as muscular degeneration, rosacea, blepharitis, dry eye syndrome, psueophakia status post YAG, decreased vision, refractive error, and ocular hypertension were all diagnoses that are very common for the Veteran's age and would not be products of a laceration of the cornea.  The VA examiner also reported that there was no mention of corneal scarring which would be a more likely finding from a corneal laceration.  The examiner stated that all the other diagnoses were not more than 50 percent likely due to the shrapnel in the Veteran's eyes from 1944.

The Board finds that the VA examiner applied the incorrect standard in reporting that some of the Veteran's eye conditions were not more than 50 percent likely due to the in-service shrapnel injury.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).  The February 2014 Board remand, requested the VA examiner to provide an opinion whether the any of the Veteran's eye conditions were at least as likely as not (50 percent probability or greater) incurred in or aggravated by active service.  The standard requires that the Board determine whether it is 50 percent likely or more that they eye disability is related to service.  The opinion provided was that it was not more than 50 percent likely.  However, the Veteran would still prevail on his claim if the likelihood was exactly 50 percent.

On remand, a supplemental opinion without an examination will be solicited from a physician specializing in the eyes.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Forward the Veteran's claims file to a VA physician specializing in treating eye conditions.  The physician must review the claims file and should note that review in the report.  The examiner should consider the Veteran's in-service left eye wound, exposure to asbestos during service, and exposure to gun powder, smoke, fumes, dust, or dirt, during service, and any other relevant injury or event during service.  A rationale should be provided for every opinion.  The examiner is requested to set forth all manifestation of any eye disabilities, and provide a medical opinion on the following:

For each diagnosed left eye disability (to include macular degeneration, age-related macular degeneration, rosacea, blepharitis, dry eye syndrome with rosacea component, pseudophakia status post YAG posterior capsulotomy, hyperopia, astigmatism, presbyopia, drusen, decreased vision, refractive error, and ocular hypertension), the VA physician should opine whether it is at least as likely as not (a 50 percent probability or greater) that the disability is related to service.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

